Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

                This Executive Employment Agreement (“Agreement”) is made this
28th day of February, 2008, between Fidelity D&D Bancorp, Inc. (“Corporation”)
and Fidelity Deposit and Discount Bank (“Bank”), and Daniel J. Santaniello
(“Executive”).

 

WITNESSETH:

 

WHEREAS, Corporation is a bank holding company; and

 

WHEREAS, Bank is a subsidiary of Corporation; and

 

WHEREAS, Corporation and Bank desire to employ Executive under the terms and
conditions set forth herein; and

 

WHEREAS, Executive desires to serve Corporation and Bank in an executive
capacity under the terms and conditions set forth in this Agreement;

 

                NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein, and intending to be legally bound hereby, the
parties agree as follows:

 

1.             TERM OF EMPLOYMENT.   Corporation and Bank hereby shall employ
Executive, and Executive hereby accepts employment with Corporation and Bank,
commencing effective February 5, 2008 and continuing until such time as
Executive’s employment is terminated as provided in this Agreement.  For
purposes of this Agreement, “Employment Period” shall mean any period during
which Executive is employed by Corporation and/or Bank.

 

                                                2.             POSITION AND
DUTIES.  Executive shall serve as Executive Vice President and Chief Operating
Officer of Bank and as Vice President and Chief Operating Officer of

 

4

--------------------------------------------------------------------------------


 

                                                Corporation, and Executive shall
serve in such other capacities as Bank and/or Corporation direct.

 

                                                3.             ENGAGEMENT IN
OTHER EMPLOYMENT.   Executive will devote his full attention, time and energies
to the business of Corporation, Bank and any of their subsidiaries or
affiliates.  Executive shall neither engage in any business or commercial
activities, duties or pursuits, nor serve as a director or officer or in any
other capacity in any other company or enterprise without written approval from
the Board of Directors of Corporation.  Executive shall notify the Board of
Directors of Corporation prior to entering into any significant engagement,
including serving as a director or officer, with any philanthropic
organization.  All such positions and the expected period of service for each,
as of the date of this Agreement, are identified on Exhibit “A” hereto. 
Executive shall provide as of each anniversary date of this Agreement an updated
list reflecting Executive’s then current positions and expected terms of service
with any organizations other than Corporation or Bank.

 

                4.             COMPENSATION.

 

                                                                                               
(a)           Annual Direct Salary.  As compensation for services rendered
Corporation and Bank under this Agreement, Executive shall be entitled to
receive from Corporation or Bank an annual direct salary of One Hundred Sixty
Thousand Dollars ($160,000) per year (“Annual Direct Salary”), payable in
substantially equal weekly installments (or such other intervals, consistent
with Bank’s payroll policy), prorated for any partial employment period.  The
Annual Direct Salary shall be reviewed annually and shall be subject to change
in the discretion of Corporation and Bank (but not reduced

 

5

--------------------------------------------------------------------------------


 

                                                                                               
below One Hundred Sixty Thousand Dollars ($160,000), or the rate later
established, without Executive’s written consent, except in cases of national
financial depression or emergency when compensation reduction has been
implemented by the Board of Directors for Bank’s senior management), as may be
set by the Board of Directors of Corporation and Bank taking into account the
position, duties and performance of Executive.

 

                                                                                               
(b)           Bonus.  Corporation or Bank, in their sole discretion, may provide
for payment of a periodic bonus to Executive in such an amount or nature as they
may deem appropriate as an incentive to Executive and to reward Executive for
his performance.  Any bonus amount shall be paid on or before March 15 of the
year following the year with respect to which the bonus is earned.

 

                5.             FRINGE BENEFITS, VACATION, EXPENSES AND
PERQUISITES.

 

                                                                                               
(a)           Employee Benefit Plans.  Executive shall be eligible to
participate in or receive benefits under all Bank employee benefit plans
including, but not limited to, any pension plan, profit-sharing plan, savings
plan, life insurance plan, health insurance plan or disability insurance plan as
made available by Bank to its employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements, and subject to the right of Bank to modify, change or eliminate
such plans or arrangements.

 

                                                                                                                                               
                (b)           Vacation, Holidays, Sick Days and Personal Days. 
Executive shall be entitled to the number of Twenty (20) paid vacation days in
each calendar year. Executive shall also be entitled to all paid holidays,

 

6

--------------------------------------------------------------------------------


 

                                                                                                                                               
sick days and personal days given by Corporation and/or Bank to its employees. 
Unused paid vacation, holiday, sick or personal days may not be accumulated for
use in any subsequent year; nor may compensation be paid in lieu thereof.

 

                                                                                                                                               
                (c)           Business Expenses.  During the term of his
employment hereunder, Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him in furtherance of his
duties and responsibilities, which are properly accounted for, in accordance
with the policies and procedures established by the Board of Directors of
Corporation and/or Bank for its senior executive officers.

 

                                                                                                                                               
                (d)           Automobile.  Executive shall be provided with a
company-owned or leased vehicle during the Employment Period.  The vehicle is to
be used for Corporation or Bank business and/or business development; provided,
however, that Executive may also employ such vehicle for personal use in
accordance with applicable tax rules and at Executive’s expense.

 

(e)                                  Club Memberships.  Corporation shall
provide payment of annual dues and monthly business development expenses for
Executive in connection with a club membership to a golf club that shall be
mutually determined by the parties.  Unless otherwise agreed, initiation fees
shall be paid by Corporation or Bank only if the membership is the property of
Corporation or Bank.

 

                                                6.             INDEMNIFICATION. 
Corporation and Bank will indemnify Executive and advance expenses to the same
degree as provided by the Bylaws of Corporation to Members of its Board of
Directors and as required under Pennsylvania and federal law, with respect to

 

7

--------------------------------------------------------------------------------


 

                                                any threatened, pending or
completed legal or regulatory action, suit or proceeding brought against him by
reason of the fact that he is or was a director, officer, employee or agent of
Corporation or Bank.

 

                                                7.             LIABILITY
INSURANCE.  Bank and/or Corporation shall use its best efforts to obtain
insurance coverage for Executive under an insurance policy covering officers and
directors of Bank and Corporation against lawsuits, arbitrations or other legal
or regulatory proceedings; however, nothing herein shall be construed to require
Bank and/or Corporation to obtain such insurance if the Board of Directors of
Bank and/or Corporation determine that such coverage cannot be obtained at a
reasonable price.

 

                                                8.             UNAUTHORIZED
DISCLOSURE.  During the term of his employment hereunder, or at any later time,
Executive shall not, without the written consent of the Board of Directors of
Corporation or Bank or a person authorized thereby, knowingly use for his own
benefit or the benefit of any other person or other entity, or disclose to any
person, other than an employee of Corporation or Bank or a person to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of his duties as an executive of Corporation or Bank,
any confidential information, trade secrets or know-how, obtained by him while
in the employ of Corporation or Bank.  Confidential information includes any
services, products, improvements, formulas, projects, proposals, designs or
styles, processes, customers, (including, but not limited to, customers of
Corporation, Bank or any of their affiliates or subsidiaries on whom Executive
called or with whom he became acquainted during the term of his employment),
methods of business or any business practices, research, product or business
plans, customer lists, markets, software, developments, inventions, technology,
drawings, engineering, marketing,

 

8

--------------------------------------------------------------------------------


 

                                                distribution and sales methods
and systems, finances, sales and profit figures, and other business information
of Corporation, Bank or any of their subsidiaries or affiliates, the disclosure
of which could be or will be materially damaging to Corporation, Bank or any of
their subsidiaries or affiliates, provided, however, that confidential
information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by Executive or any person
with the assistance, consent or direction of Executive) or any information of a
type not otherwise considered confidential by persons engaged in the same
business or a business similar to that conducted by Corporation or Bank or any
information that must be disclosed as required by law.

 

                                                9.             WORK MADE FOR
HIRE.  Any work performed by Executive under this Agreement should be considered
a “Work Made for Hire” as that phrase is defined by the U.S. patent laws and
shall be owned by and for the express benefit of Corporation, Bank and any of
their subsidiaries and affiliates.  In the event it should be established that
such work does not qualify as a Work Made for Hire, Executive agrees to and does
hereby assign to Corporation, Bank and their affiliates and subsidiaries, all of
his rights, title, and/or interest in such work product, including, but not
limited to, all copyrights, patents, trademarks and proprietary rights.

 

10.           RETURN OF COMPANY PROPERTY AND DOCUMENTS.  Executive agrees that,
at the time of termination of his employment, regardless of the reason for
termination, he will deliver to Corporation or Bank, any and all company
property, including, but not limited to, keys, security codes or passes, mobile
telephones, pagers, computers, devices, confidential information (as defined in
this Agreement), records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, software

 

 

9

--------------------------------------------------------------------------------


 

programs, equipment, other documents or property, or reproductions of any of the
aforementioned items developed or obtained by Executive during the course of his
employment.  Executive further agrees to sign and return the “Termination
Certificate” attached hereto as Exhibit “B,” together with all company property
within three (3) days of the date of termination of Executive’s employment.

 

                11.           RESTRICTIVE COVENANT.

 

(a)                                  Non-Competition and Non-Solicitation. 
Executive hereby acknowledges and recognizes the highly competitive nature of
the business of Corporation and Bank and accordingly agrees that, for the
applicable period set forth in Section 11(c) hereof, Executive shall not:

 

                                                                                                                                               
                (i)            be engaged, directly or indirectly, either for
his own account or as agent, consultant, employee, partner, officer, director,
proprietor, investor (except as an investor owning less than 2% of the stock of
a publicly owned company) or otherwise of any person, firm, corporation or
enterprise engaged in (1) the banking or financial services industry (including
a bank holding company), or (2) any other activity in which Corporation, Bank or
any of their subsidiaries or affiliates are engaged during the Employment
Period, within a fifty (50) mile radius of Blakely & Drinker Streets, Dunmore,
Pennsylvania 18512 (the “Non-Competition Area”); or

 

                                                                                                                                               
                (ii)           provide financial or other assistance to any
person, firm, corporation or enterprise engaged in (1) the banking or financial
services industry (including a bank holding company), or (2) any

 

10

--------------------------------------------------------------------------------


 

other activity in which Corporation, Bank or any of their subsidiaries or
affiliates are engaged during the Employment Period in the Non-Competition Area;
or

 

                                                                                                                                               
                (iii)          directly or indirectly contact, solicit or induce
any person, firm, corporation or other entity who or which is a customer or
referral source of Corporation, Bank or any of their subsidiaries or affiliates
during the term of Executive’s employment or at the date of termination of
Executive’s employment, to become a client, customer or referral service of any
other person, firm, corporation or other entity; or

 

                                                                                                                                               
                (iv)          directly or indirectly solicit, induce or
encourage any employee of Corporation, Bank or any of their subsidiaries or
affiliates, who is employed during the term of Executive’s employment or at the
date of termination of Executive’s employment, to leave the employ of
Corporation, Bank or any of their subsidiaries or affiliates or to seek, obtain
or accept employment with any person or entity other than Corporation, Bank or
any of their subsidiaries or affiliates.

 

                                                                                                                                               
                (b)           Amendment of Restrictive Covenant.  It is
expressly understood and agreed that, although Executive, Corporation and Bank
consider the restrictions contained in Section 11(a) reasonable for the purpose
of preserving for Corporation, Bank and any of their subsidiaries or affiliates,
their good will and other proprietary rights, if a final judicial

 

11

--------------------------------------------------------------------------------


 

determination is made by a court having jurisdiction that the time or territory
or any other restriction contained in Section 11(a) is an unreasonable or
otherwise unenforceable restriction against Executive, the provisions of
Section 11(a) shall not be rendered void, but shall be deemed amended to apply
as to such maximum time and territory and to such other extent as such court may
judicially determine or indicate to be reasonable.

 

                                                                                                                                               
                (c)           Period of Restrictive Covenant.  The provisions of
this Section 11 shall be applicable, commencing on the date this Agreement is
entered and ending twelve (12) months after the effective date of termination of
Executive’s employment.

 

                                                                                                                                               
                (d)           Breach of Restrictive Covenant.  It is expressly
understood and agreed that if Executive violates or breaches any provision of
this Section 11, then the provisions of this Section 11 shall apply to Executive
for an additional one (1) year following the date of such violation or breach.

 

(e)                                  Enforcement of Covenants.  Executive
acknowledges that his breach of any of the restrictions set forth in this
Agreement in Sections 8, 9, 10 or 11 will result in irreparable injury which is
not compensable in damages or other legal remedies, and Bank, Corporation or
their successors may seek to obtain injunctive relief against the breach, or
threatened breach of this Agreement, and/or specific performance and damages, as
well as other legal and equitable remedies including attorneys’ fees which may
be available and to which Bank, Corporation or their successors may be
entitled.  The right to equitable relief shall include, without limitation, the
right to both preliminary

 

12

--------------------------------------------------------------------------------


 

and permanent injunctions against any breach or threatened breach and specific
performance of the provisions of this Agreement, and in such case, Executive
shall raise no objection, and hereby waives any objection, to the form of relief
prayed for in any such proceeding.  Bank, Corporation or their successor shall
not be required to post a bond or similar assurance should Bank, Corporation or
their successor bring any action for equitable relief in order to enforce this
Agreement.

 

                12.           TERMINATION.

 

(a)                                  Death.  Notwithstanding any other provision
of this Agreement, this Agreement shall terminate automatically upon Executive’s
death, and Executive’s rights under this Agreement shall cease as of the date of
such termination.

 

(b)                                 Disability.  If, while employed hereunder,
Executive suffers a Disability such that by reason of any physical or mental
impairment he is unable to perform all of the essential functions of his
position on a full time basis, with or without a reasonable accommodation and
without posing a direct threat to himself or others for a period exceeding sixty
(60) days, then all compensation and employment obligations of Bank and
Corporation under this Agreement shall immediately cease (with the exception of
Executive’s rights under Bank’s then existing short term and/or long term
disability plans, if any), and this Agreement shall terminate; provided,
however, that nothing in this Section 12(b) shall prohibit Bank and Corporation,
in their sole discretion, from continuing to pay Executive the regular amount of

 

13

--------------------------------------------------------------------------------


 

Executive’s Annual Direct Salary or such other amount as Bank and Corporation
may determine after the expiration of such sixty-day period.

 

(c)                                  Cause.  Notwithstanding any other
provisions of this Agreement, Bank and/or Corporation may terminate Executive’s
employment hereunder for “Cause.” As used in this Agreement, Bank and/or
Corporation shall have Cause to terminate Executive’s employment hereunder upon:
(i) the willful failure by Executive to substantially perform his duties
hereunder (other than a failure resulting from Executive’s incapacity because of
physical or mental illness, as provided in Section 12(b) hereof); (ii) the
willful engaging by Executive in misconduct injurious to Corporation or Bank;
(iii) the willful violation by Executive of the provisions of Sections 3, 8, 9
or 11 hereof; (iv) the dishonesty or gross negligence of Executive in the
performance of his duties; (v) the breach of Executive’s fiduciary duty
involving personal profit; (vi) the violation of any law, rule or regulation
governing banks or bank officers or any final cease and desist order issued by a
bank regulatory authority; (vii) conduct on the part of Executive which brings
public discredit to Corporation or Bank; (viii) unlawful discrimination by
Executive, including harassment against Corporation’s or Bank’s employees,
customers, business associates, contractors or visitors; (ix) theft or abuse by
Executive of Corporation’s or Bank’s property or the property of Corporation’s
or Bank’s customers, employees, contractors, vendors or business associates;
(x) failure of Executive to follow the good faith lawful instructions of the
Board of Directors of Corporation or Bank with respect to its operations and a
failure

 

14

--------------------------------------------------------------------------------


 

to cure such violation within five (5) working days of notice from the Board of
Directors of such failure; (xi) the direction or recommendation of a state or
federal bank regulatory authority to remove Executive’s position with
Corporation and/or Bank as identified herein;  (xii) any final removal or
prohibition order to which Executive is subject, by a federal banking agency
pursuant to Section 8(e) or Section 8(g) of the Federal Deposit Insurance Act,
or a state banking agency pursuant to Pennsylvania Law; (xiii) Executive’s
conviction of or plea of guilty or nolo contendere to a felony,  crime of
falsehood or a crime involving moral turpitude, or the actual incarceration of
Executive; (xiv) any act of fraud, misappropriation or personal dishonesty; (xv)
insubordination; (xvi) misrepresentation of a material fact, or omission of
information necessary to make the information supplied not materially
misleading, in an application or other information provided by Executive to Bank
or Corporation or any representative of Bank or Corporation in connection with
Executive’s employment with Bank or Corporation; (xvii) the existence of any
material conflict between the interests of Corporation and Executive that is not
disclosed in writing by Executive to Bank or Corporation and approved in writing
by the Board of Directors of Bank or Corporation; or (xviii) an action by
Executive that is clearly contrary to the best interests of Bank or Corporation.

 

 (d)                              Termination by Executive.  Executive may
terminate his employment hereunder (i) for any or no reason or (ii) for Good
Reason.  The term “Good Reason” shall mean (1) any material diminution, without
Executive’s

 

15

--------------------------------------------------------------------------------


 

consent, in Executive’s authority, duties or responsibilities described in
Section 2 hereof; (2) any material breach of this Agreement by Corporation or
Bank, which breach is not cured within thirty (30) days or such longer time as
may be reasonably required to effect such cure; (3) any reduction in Executive’s
Annual Direct Salary in violation of Section 4(a); or (4) any assignment of
Executive to a principal office location outside a radius of fifty (50) miles
from the intersection of Blakely & Drinker Streets, Dunmore, Pennsylvania;
provided, however, that a Good Reason termination shall not have occurred unless
Executive has notified Corporation or Bank, as applicable, in writing within
thirty (30) days of the initial existence of the condition constituting such
Good Reason and such condition is not cured within thirty (30) days of such
notice, or if said condition cannot be cured within thirty (30) days, within a
reasonable time thereafter if a diligent effort is being made by Corporation
and/or Bank to cure such condition, and further provided that Executive actually
terminates employment within twelve (12) months of the initial existence of such
condition.

 

(e)                                  Termination Without Cause.  Nothing herein
shall prohibit Corporation or Bank from terminating the employment of Executive
without Cause (and other than pursuant to Sections 12(a) (Death) or
12(b) (Disability)), in which case Executive shall be limited to the remedies
provided in Section 13(b).

 

13.                                 PAYMENTS UPON TERMINATION ABSENT A CHANGE IN
CONTROL.

 

(a)                                  Termination for Disability, Cause or
Executive Terminates for Other Than Good Reason.  If Executive’s employment is
terminated by Executive

 

16

--------------------------------------------------------------------------------


 

pursuant to Section 12(d)(i) hereof, or if Executive’s employment is terminated
by Bank or Corporation pursuant to Section 12(b) (Disability) or
Section 12(c)(Cause), Corporation or Bank shall pay Executive the prorated
amount of his Annual Direct Salary through the date of termination of
Executive’s employment at the rate in effect at the time of termination and
Corporation and Bank shall have no further obligation to Executive under this
Agreement, subject, in the case of Executive’s Disability, to the terms of
Section 12(b).

 

(b)                                 Termination without Cause or for Good
Reason.  If Executive’s employment is terminated by Corporation or Bank other
than for Death, Disability or Cause, or Executive terminates his employment for
Good Reason, then Corporation or Bank shall pay Executive within thirty (30)
days after such termination an amount equal to his Annual Direct Salary.  The
obligations of Corporation and Bank pursuant to this Section 13(b) in the event
Executive terminates his employment for Good Reason shall be contingent upon
receipt of thirty (30) days notice from Executive of Executive’s termination of
employment for Good Reason, and Executive’s best efforts during that thirty (30)
day period to assist in the transition to Executive’s successor, including
training of such successor if chosen.  Notwithstanding anything in this
Section 13(b) to the contrary, Corporation or Bank shall not be liable for any
payment that would otherwise become due hereunder on or after the date Executive
commences other employment.  Except as specifically provided in this
Section 13(b), or as provided in Section 12(b) or Section 14 hereof, or as

 

17

--------------------------------------------------------------------------------


 

otherwise required by law, all benefits provided Executive under this Agreement
shall terminate effective the date of Executive’s termination of employment.

 

                                                14.           PAYMENTS UPON
TERMINATION FOLLOWING A CHANGE IN CONTROL.

 

(a)                                  If a Change in Control shall occur,
Executive may resign from employment with Corporation and Bank effective as of
the Date of Change of Control subject to Bank’s right to extend his employment
for up to six months under Section 14(c) (or, if involuntarily terminated, give
notice of intention to collect benefits under this Agreement) by delivering a
notice in writing (“Notice of Termination”) to Corporation and Bank or other
successor, and the provisions of Section 14(c) of this Agreement shall apply.

 

(b)                                 During the period of time between the
execution of an agreement to effect a Change in Control and the Date of the
Change in Control, Executive’s employment may only be terminated by Corporation
or by Bank for Cause.  If, during that period of time, Executive’s employment is
terminated for Cause, then all rights of Executive under this Agreement shall
cease as of the effective date of such termination.  If, during that period of
time, Executive’s employment is terminated other than for Cause, then Executive
may give notice of intention to collect benefits under this Agreement by
delivering a notice in writing (“Notice of Termination”) to Corporation and Bank
and the provisions of Section 14(c) of this Agreement shall apply.

 

18

--------------------------------------------------------------------------------

 


 

(c)                                  In the event that Executive delivers a
Notice of Termination to Corporation and Bank or their successor, following the
Change in Control, Executive shall be entitled to receive the compensation and
benefits set forth below:

 

Corporation, Bank or their successor shall pay Executive a lump sum amount equal
to and no greater than two (2) times Executive’s Annual Direct Salary as defined
in Section 4(a), minus applicable taxes and withholdings.  Executive shall not
be entitled to receive payments pursuant to Section 13(b) in addition to
payments under this Section 14(c).   In addition, for a period of one (1) year
from the date of termination of Executive’s employment, or until Executive
secures substantially similar benefits through other employment, whichever shall
first occur, Executive shall receive a continuation of health care, life and
disability insurance in effect with respect to Executive at the time of his
termination of employment to the extent such benefits remain available under the
terms of any applicable contracts or policies.  To the extent such benefits are
unavailable, Executive shall receive comparable coverage on an individual policy
basis, limited to aggregate payments for such coverage not exceeding the
applicable dollar limitation under Section 402(g)(1)(B) of the Internal Revenue
Code (“Code”) for the year in which Executive terminates employment.  In the
event the payments described herein, when added to all other amounts or benefits
provided to or on behalf of Executive in connection with his termination of
employment, would

 

19

--------------------------------------------------------------------------------


 

result in the imposition of an excise tax under Code Section 4999, such payments
shall be retroactively (if necessary) reduced to the extent necessary to avoid
such excise tax imposition.  Upon written notice to Executive, together with
calculations of Corporation, Bank or their successor’s independent auditors,
Executive shall remit to Corporation, Bank or their successor the amount of the
reduction, plus such interest, as may be necessary to avoid the imposition of
such excise tax.  Notwithstanding the foregoing or any other provision of this
contract to the contrary, if any portion of the amount herein payable to
Executive is determined to be non-deductible pursuant to the regulations
promulgated under Section 280G of the Code, then Bank, Corporation or their
successor shall be required only to pay to Executive the amount determined to be
deductible under Section 280G.

 

In addition, notwithstanding the payments to Executive contemplated by this
Section 14(c), if Executive is requested by Corporation, Bank or a successor
thereto to remain in the employ of Corporation, Bank or such successor following
the Date of Change of Control, Executive expressly agrees to remain in the
employ of Corporation, Bank or such successor for not less than six months, or
such shorter period as Corporation, Bank or such successor may request,
following the Date of Change of Control.  Executive agrees to remain an employee
of Corporation, Bank or a successor pursuant to such request conditioned upon
Executive being compensated in the same

 

20

--------------------------------------------------------------------------------


 

amount and on the same terms as he was compensated immediately prior to the Date
of Change of Control, including participation in all employee benefit plans to
which he would otherwise be entitled.  In such case the payment contemplated by
this Section 14(c) shall be paid after termination of the employment
relationship.

 

(d)                                 Payment pursuant to Section 14(c) hereof
shall be made on the first business day of the month following the date that is
six (6) months after Executive’s termination of employment.

 

15.          DEFINITION OF CHANGE IN CONTROL.  For purposes of this Agreement,
the term “Change in Control” (other than one occurring by reason of an
acquisition of Bank or Corporation by Executive) shall be deemed to have
occurred if the Board of Directors of Corporation or Bank certifies on an
objective basis that one of the following has occurred:

 

(a)                                 a sale or other transfer of ownership of
forty percent (40%) or more of the total gross fair market value of the assets
of Corporation and Bank to any individual, corporation, partnership, trust or
other entity or organization (“Person”) or group of Persons acting in concert as
a partnership or other group, other than a Person controlling, controlled by or
under common control with Corporation or Bank;

 

(b)                                 any Person or group of Persons acting in
concert as a partnership or other group, other than a Person controlling,
controlled by or under common control with Corporation or Bank, acquires
ownership of stock in Corporation, that together with stock held by such Person
or group, constitutes more than 50 percent of the total fair market value or
total voting

 

21

--------------------------------------------------------------------------------


 

power of the stock of Corporation, provided such Person or group did not own
more than 50 percent of the total fair market value or total voting power of the
stock of Corporation prior to such acquisition; or

 

(c)                                  the replacement of a majority of members of
Corporation’s Board of Directors over any period of one year or less by
directors whose appointment or election is not endorsed by a majority of the
members of Corporation’s Board of Directors prior to the date of the appointment
or election.

 

16.          DEFINITION OF DATE OF CHANGE IN CONTROL.  For purposes of this
Agreement, the Date of Change in Control shall mean:

 

(a)           the date of closing of any agreement for the transfer of ownership
of forty percent (40%) or more of the total gross fair market value of the
assets of Corporation and Bank to any Person or group of Persons acting in
concert as a partnership or other group, other than a Person controlling,
controlled by or under common control with Corporation or Bank;

 

(b)           the first date on which any Person or group of Persons acting in
concert as a partnership or other group, other than a Person controlling,
controlled by or under common control with Corporation or Bank, acquires
ownership of stock in Corporation, that together with stock held by such Person
or group, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of Corporation, provided such Person or group
did not own more than 50 percent of the total fair market value or total voting
power of the stock of Corporation prior to such acquisition; or

 

22

--------------------------------------------------------------------------------


 

(c)           the date on which individuals who formerly constituted a majority
of the Board of Directors of Corporation under Section 15(c) hereof ceased to be
a majority.

 

17.          ARBITRATION.  Corporation, Bank and Executive recognize that in the
event a dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time. 
Consequently, with the exception of the Engagement in Other Employment
provisions in Section 3, the Unauthorized Disclosure provisions of Section 8,
the Return of Company Property and Documents provisions of Section 10 and the
Restrictive Covenant provisions in Section 11, which Corporation or Bank may
seek to enforce in any court of competent jurisdiction, each party agrees that
all disputes, disagreements and questions of interpretation concerning this
Agreement are to be submitted for resolution, in Scranton, Pennsylvania, to the
American Arbitration Association (“Association”) in accordance with the
Association’s National Rules for the Resolution of Employment Disputes or other
applicable rules then in effect (“Rules”).  Corporation, Bank or Executive may
initiate an arbitration proceeding at any time by giving notice to the other in
accordance with the Rules.  Corporation, Bank and Executive may, as a matter of
right, mutually agree on the appointment of a particular arbitrator from the
Association’s pool.  The arbitrator shall not be bound by the rules of evidence
and procedure of the courts of the Commonwealth of Pennsylvania but shall be
bound by the substantive law applicable to this Agreement.  The arbitration
proceeding and all filings, testimony, documents and information, relating to or
presented during the proceeding, shall be disclosed exclusively for the purpose
of facilitating the arbitration process and for no other

 

23

--------------------------------------------------------------------------------


 

purpose and shall be deemed to be information subject to the confidentiality
provisions of this Agreement.  The decision of the arbitrator, absent fraud,
duress, incompetence or gross and obvious error of fact or law, shall be final
and binding upon the parties and shall be enforceable in courts of proper
jurisdiction.  Following written notice of a request for arbitration,
Corporation, Bank and Executive shall be entitled to an injunction restraining
all further proceedings in any pending or subsequently filed litigation
concerning this Agreement, except as otherwise provided herein.

 

18.          NOTICE.  Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
hand-delivered or mailed by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to Executive:

Daniel J. Santaniello

 

 

 

307 Relda Rd.

 

 

 

Roaring Brook, PA 18444

 

 

 

 

 

 

If to Bank:

Steven C. Ackmann, President

The Fidelity Deposit and Discount Bank

Blakely and Drinker Streets

Dunmore, PA 18512

 

 

 

 

 

 

If to Corporation:

Steven C. Ackmann, President
FidelityD&D Bancorp, Inc.

                                                                                                                                               
Blakely and Drinker Streets

                                                                                                                                               
Dunmore, PA 18512

 

 

 

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

 

24

--------------------------------------------------------------------------------


 

19.          SUCCESSORS.  This Agreement shall inure to the benefit of and be
binding upon Executive, his personal representatives, heirs or assigns and to
Bank and/or Corporation and any of their successors or assigns.

 

20.          SEVERABILITY.  If any provision of this Agreement is declared
unenforceable for any reason, the remaining provisions of this Agreement shall
be unaffected thereby and shall remain in full force and effect.

 

21.          AMENDMENT.  Except as otherwise provided herein, this Agreement may
be amended or terminated only by mutual agreement of the parties in writing.

 

22.          PAYMENT OF MONEY DUE DECEASED EXECUTIVE.  In the event of
Executive’s death, any monies that may be due him from Corporation or Bank under
this Agreement as of the date of death, shall be paid to the person designated
by him in writing for this purpose, or in the absence of any such designation,
to his estate.

 

23.          LAW GOVERNING.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.  Further,
subject to Section 17, the parties agree to the exclusive jurisdiction and venue
of the Court of Common Pleas in Lackawanna County, Pennsylvania and the United
States District Court for the Middle District of Pennsylvania for all disputes
between the parties not subject to arbitration, and for purposes of appeal from
any arbitration award.  The provisions of this Agreement shall be construed
consistent with Section 409A of the Code and all applicable guidance thereunder
so as not to result in the inclusion in Executive’s income of any benefit under
this Agreement by reason of the application of such section.

 

24.          ENTIRE AGREEMENT.  This Agreement represents the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior or

 

25

--------------------------------------------------------------------------------


 

contemporaneous agreements, oral or in writing, between the parties with respect
to the employment of Executive by Corporation and Bank, including, but not
limited to, that certain Change of Control and Severance Agreement entered on or
about March 21, 2006, which is hereby terminated.

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be duly executed in their respective names and, in
the cases of Corporation and Bank, by their authorized representatives the day
and year first above written.

 

ATTEST:

 

THE FIDELITY DEPOSIT AND DISCOUNT BANK

 

 

 

 

 

 

/s/ John T. Piszak

 

By:

/s/ Steven C. Ackmann

 

 

 

Steven C. Ackmann, President

 

 

ATTEST:

 

FIDELITY D&D BANCORP, INC.

 

 

 

 

 

 

/s/ John T. Piszak

 

By:

/s/ Steven C. Ackmann

 

 

 

Steven C. Ackmann, President

 

 

WITNESS:

 

 

 

 

 

 

 

 

/s/ Salvatore R. DeFrancesco, Jr.

 

 

/s/ Daniel J. Santaniello

 

 

 

Daniel J. Santaniello

 

 

26

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTSIDE POSITIONS HELD BY EXECUTIVE

AS OF                           , 200_

 

 

ORGANIZATION

 

POSITION

 

TERM OF SERVICE

 

 

 

 

 

 

 

27

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TERMINATION CERTIFICATE

 

                This document certifies that I do not have in my possession, nor
have I failed to return, any keys, security codes or passes, mobile telephones,
pagers, computers, devices, confidential information, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints
or reproductions of any of the aforementioned items belonging to Fidelity D&D
Bancorp, Inc., Fidelity Deposit and Discount Bank or any of their affiliates or
subsidiaries, or any of their respective successors or assigns (hereinafter
collectively, “Companies”).

 

              I further certify that I have complied and will continue to comply
with all the terms of the Executive Employment Agreement (“Employment
Agreement”) entered by me, Fidelity D&D Bancorp, Inc. and Fidelity Deposit and
Discount Bank, with respect to my employment, which began thereunder effective
February 5, 2008.

 

              Without limiting the generality of the preceding paragraph, I
will, in accordance with the Employment Agreement, preserve as confidential, all
proprietary and confidential information, trade secrets and know-how of
Companies, including, but not limited to, research, product or business plans,
products, services, projects, proposals, customer lists or customers (including,
but not limited to, customers of Companies on whom I called or with whom I
became acquainted during the term of my employment), markets, software,
developments, inventions, processes, formulas, technology, designs or styles,
drawings, engineering, marketing, distribution, and sales methods and systems,
sales and profit figures, finances and other business information disclosed to
me by Companies, either directly or indirectly in writing, orally or by drawings
or inspection of documents or otherwise.

 

Date:

 

 

 

 

 

Signature

 

 

 

 

 

 

Witness

 

Daniel J. Santaniello

 

28

--------------------------------------------------------------------------------

 